Citation Nr: 0306157	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  01-02-183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for conjunctivitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the RO in New York, New 
York, which continued a 10 percent rating for the veteran's 
chronic conjunctivitis.

In his VA Form 9 substantive appeal dated in February 2001, 
the veteran requested a hearing before a member of the Board.  
A hearing was scheduled in August 2002, and rescheduled at 
the veteran's request in February 2003.  A note in the file 
indicates that the veteran failed to report.

Since there has been no request for postponement or any 
motion filed for a new hearing, the Board will proceed with 
processing of the case as if the request for a hearing has 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2002).


FINDINGS OF FACT

1.	All relevant evidence necessary for disposition of the 
appeal has been obtained. 

2.	The veteran's bilateral conjunctivitis is manifested by 
mild conjunctival injection controlled by artificial 
tears as needed; no other impairment of the eyes is 
associated with this condition. 


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
conjunctivitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.84, Diagnostic Code 6018 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An April 1944 RO rating decision granted service connection 
for bilateral conjunctivitis and assigned a 10 percent 
evaluation for this condition effective from October 1943.  
This evaluation has remained unchanged since then.  The 
veteran asserted his claim for an increased rating in April 
2000.

VA, service department, private medical, and clinical records 
of VA hospitalization show that the veteran was treated and 
evaluated for various conditions of the eyes, including 
conjunctivitis and blepharitis.  The more salient medical 
reports with regard to the claim being considered in this 
decision are discussed below. 

VA hospitalization reports show that in May 1992 the veteran 
underwent cataract surgery in the right eye.  VA outpatient 
treatment reports from 1989 through 1999 show that the 
veteran was seen for blurred vision in the right and 
sometimes in the left eye.  He was also seen in the eye 
clinic because of increased high blood pressure, and was 
referred for ophthalmology evaluation.  

On VA compensation and pension examination in June 1999, the 
veteran reported a history of chronic blepharitis and 
conjunctivitis resulting from being caught in a sand storm 
during service in the 1940's.  The veteran was noted as 
status post extraction of cataract in the  right eye, and has 
had repeated laser surgery in the right eye for bleeding in 
the back of the eye.  He denied a history of glaucoma, double 
vision, blacking out of vision, and flashing lights.  Visual 
acuity was noted as corrected in right eye at finger counting 
at three feet.  Left eye corrected was 20/30.  

Evaluation of the anterior segment of the right eye revealed 
mild blepharitis and conjunctival injection in both eyes.  An 
intraocular implant was noted in the right eye and a mild 
cataract in the left.  Intraocular pressures as measured with 
Goldmann tonometry were 10mmHg in both eyes.  Eye muscle 
movements in both eyes were normal and full.

Examination of the posterior segment showed retinal 
hemorrhages in the right eye with the possible 
neovascularization of the optic nerve and retina.  The 
examiner noted that the veteran was being followed by a 
private ophthalmologist, for a central retinal vein occlusion 
in the right eye likely secondary to high blood pressure.

Diagnoses were retinal vein occlusion, right eye, with 
current retinal hemorrhaging with possible neovascularization 
of the optic nerve and retina.  Mild cataract in the left 
eye, vision still adequate; status post cataract extraction 
with implant in the right eye; chronic blepharitis and 
conjunctivitis.  

On June 2000 VA examination, the veteran reported decreased 
vision in the right eye.  A history of conjunctivitis and 
blepharitis was noted, for which he used artificial tears as 
needed to ease the symptoms.  He denied a history of 
glaucoma, double vision, blacking out of vision  or seeing 
flashing lights.  He had a history of floaters which 
condition was longstanding and stable.  He was status post 
cataract extraction in the right eye, with subsequent YAG 
capsulotomy.  He reported suffering a central retinal vein 
occlusion in the right eye in 1996 due to hypertension, and 
has since had four laser procedures on the right eye to 
control the bleeding.  His medical history was significant 
for hypertension and quadruple bypass in 1997.

Evaluation of the veteran's conjunctivitis and blepharitis 
revealed a mild blepharitis and conjunctival injection in 
both eyes.  There was a small corneal scar in the right eye 
which was not affecting vision.  The left cornea was normal. 
The anterior chamber and iris and pupil were normal in each 
eye.  There was an intraocular implant in the right eye and 
mild cataract in the left eye.  The intraocular pressure as 
measured with Goldmann tonometry was 10 mmHg in the right eye 
and 11 mmHg in the left eye.  The veteran was noted as 
satisfied with the level of vision in the left eye.  A 
dilated fundoscopic evaluation of the posterior segment of 
the patient's eyes revealed scattered retinal hemorrhages 
with cystoid macular edema in the right eye.  There were 
collateral vessels noted on the right optic nerve head.  
Examination of the posterior segment of the left eye revealed 
a normal retina, macula and optic nerve.  There was a small 
Hollenhorst plaque noted in a small retinal vessel in the 
left eye, with no evident retinal arterial obstruction.  
Examination of the periphery showed a flat and intact retina 
360 degrees in each eye.

Diagnosis was chronic blepharitis and conjunctivitis, with 
use of artificial tears as needed.

In a November 2000 statement, the veteran asserted a higher 
rating for his eye condition, stating that he was blind in 
his right eye, and ascribing his condition to military 
service.  He also reiterated his demand in a September 2002 
Appellant's Brief.

When this matter was first before the Board in October 2002, 
the case was remanded so that the veteran could be afforded a 
requested hearing before a member of the Board.  There is a 
notation in the file that the veteran failed to appear for 
his scheduled hearing on February 2003.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating, and that the 
requirements of the VCAA have in effect been satisfied.

In this regard, the Board notes that the veteran has been 
provided with a VA examinations determine the severity of his 
disability.  He and his representative have been provided 
with a statement of the case and supplemental statement(s) of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  In a VCAA letter dated in February 2001, and in a 
Board remand dated in October 2002, the , the veteran was 
notified of the evidence needed to substantiate his claim, 
and the RO offered to assist him in obtaining any relevant 
evidence.  The veteran was given notice of what evidence he 
needed to submit and what evidence VA would try to obtain.  
There is no identified evidence that has not been accounted 
for and the veteran and his representative have been given 
the opportunity to submit written argument.

Under the circumstances, the Board finds that the 
instructions of the remand have been substantially complied 
with, the veteran has been provided with adequate notice of 
the evidence needed to successfully prove his claim, and that 
there is no prejudice to him by appellate consideration of 
the claim at this time without a prior remand of the case to 
the RO for additional assistance in the development of the 
claim as required by the VCAA, or without giving the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Rating Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition. 38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2.  These requirements operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, as in this case, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran. 38 C.F.R. §§ 3.102, 4.3.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's disability is currently assigned a 10 percent 
rating, in effect since 1943.  Under 38 C.F.R. § 4.84a, 
diagnostic code 6018, active chronic conjunctivitis with 
objective symptoms, other than chronic trachomatous 
conjunctivitis, warrants a 10 percent evaluation.  After 
healing is complete, the disease should be rated on the basis 
of residual disability.  If there are no residuals, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.84a, 
Code 6018.

There is no diagnosis of trachomatous conjunctivitis, so a 
rating under DC 6017 is inapplicable.

While the veteran's testimony indicates that he has flare-ups 
of conjunctivitis and blepharitis, the medical evidence 
indicates that this condition is only mildly symptomatic.  
Accordingly, an increased rating is not warranted.  The 
current 10 percent evaluation for this condition is protected 
from reduction under the provisions of 38 U.S.C.A. § 110 
(West 2002).  The veteran has significant eye impairment due 
to other causes.  To consider such impairment in establishing 
the evaluation for conjunctivitis would violate the 
prohibition of 38 C.F.R. § 4.14 (2002).

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees, and the 
veteran has not sought review of this decision.

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for the veteran's 
conjunctivitis, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An increased rating for bilateral conjunctivitis and 
blepharitis is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

